Case 7:19-cr-00103-EKD Document 109 Filed 12/08/20 Page 1 of 3 Pageid#: 350



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA                         )
                                                 )      Criminal Action No. 7:19-cr-00103
    v.                                           )
                                                 )      By: Elizabeth K. Dillon
JAROD SYLVESTER ALSTON                           )          United States District Judge


                          MEMORANDUM OPINION AND ORDER

         Defendant Jarod Sylvester Alston filed an emergency motion for bail due to the COVID-

19 pandemic. (Dkt. No. 102.) The court took the motion under advisement, directed the parties

to meet and confer, and ordered the government to response. (Dkt. No. 103.) The government

responded on November 23, 2020. (Dkt. No. 106.) For the following reasons, Alston’s motion

will be denied without a hearing.

                                       I. BACKGROUND

         Alston is charged with conspiracy to distribute methamphetamine, heroin, fentanyl, and

cocaine, possession with intent to distribute heroin, and possession with intent to distribute

cocaine. Alston’s criminal history is significant, including eight convictions between 2012 and

2013 for felony burglary, breaking and entering to commit a felony, and grand larceny. He was

convicted of two felony probation violations after sustaining a misdemeanor conviction for

brandishing. Alston was on active probation when he allegedly committed the offenses charged

in this case.

         In April, Alston’s request for bond was denied by the magistrate judge and again on

review by this court. (Dkt. Nos. 74, 76.) The court found that Alston should continue to be

detained because his proposed plan to live with his father was “insufficient to overcome his prior

record and the serious charges and penalties he faces;” clear and convincing evidence established

that Alston is a danger to the community; and “Alston’s fear of contracting COVID-19 is not
Case 7:19-cr-00103-EKD Document 109 Filed 12/08/20 Page 2 of 3 Pageid#: 351



enough to overcome the significant evidence to justify his detention.” (Dkt. No. 76 at 2–3.) The

court noted its agreement with cases denying bond motions that “rely solely on the COVID-19

pandemic.” (Id. at 3 (collecting cases).)

                                            II. ANALYSIS

       Detention pending trial should be ordered if the court “finds that no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). Courts consider the

nature and circumstances of the offense charged; the weight of the evidence against the

defendant; the history and characteristics of the person, including the defendant’s character,

physical and mental condition, family and community ties, past conduct, history relating to drug

or alcohol abuse, criminal history, and record concerning appearance at court proceedings, as

well as whether the crime was committed while the defendant was on probation or parole; and

the nature and seriousness of the danger to any person or the community that would be posed by

the defendant’s release. Id. § 3142(g). In addition, when (as here) there is probable cause to

believe that a defendant has committed an offense under 21 U.S.C. § 841(a)(1), it is presumed

that “no condition or combination of conditions of release will reasonably assure the appearance

of the person as required and the safety of the community.” 18 U.S.C. § 3142(e)(3).

       Alston’s request for bond will be denied for the same reasons stated by the court in April.

The only potentially relevant changes are that Alston is now in the Western Virginia Regional

Jail and the COVID-19 outbreak has worsened there. As before, the pandemic is the sole

justification offered by Alston in favor of his release. The presence of the pandemic does not

alter the individualized assessment required under § 3142(g). Nor can it serve to overcome the

presumption in favor of bond due to Alston being charged with a drug offense under § 841. And

while infections have increased at WVRJ, jail authorities remain committed to pandemic safety

                                                 2
Case 7:19-cr-00103-EKD Document 109 Filed 12/08/20 Page 3 of 3 Pageid#: 352



protocols. Alston does not indicate that he has a health condition placing him at risk for a severe

COVID-19 infection.

                                       III. CONCLUSION

       For these reasons and because the court must make an individualized assessment, it is

HEREBY ORDERED that Alston’s motions for bond (Dkt. No. 102) and for a hearing (Dkt. No.

108) are DENIED.

       The clerk is directed to provide a copy of this memorandum opinion and order to counsel

of record.

       Entered: December 8, 2020.



                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                 3
